Citation Nr: 0926720	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Increased rating for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1949 to 
February 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.     


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, for the Veteran's 
service-connected PTSD, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in letters dated in 
May 2005, March 2006, and June 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full VCAA notification to the Veteran 
until after the rating decision on appeal here.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision); Vazquez-Flores and Dingess/Hartman, both supra. 

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
The November 2008 Supplemental Statement of the Case (SSOC) 
of record, executed after complete VCAA notification, amounts 
to a full readjudication of the Veteran's claim.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds VA's untimely notice in this matter to be harmless 
error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for an Increased Rating

In July 2006, the RO service connected the Veteran for PTSD.  
In that decision, the RO assigned a 30 percent rating, 
effective April 29, 2005, which was the date of the Veteran's 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
Veteran appealed this decision, and argued that a higher 
rating was warranted.  

In this decision, the Board must review the evidence of 
record, and must determine whether a higher rating has been 
warranted at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  For the reasons set forth 
below, the Board partly agrees with the Veteran's claim.     

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, VA has already found 
a 30 percent rating warranted here from the date of claim.  
The Board will now determine whether a rating in excess of 30 
percent (i.e., 50, 70, or 100 percent) has been warranted 
since then.     

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The relevant evidence of record in this matter is found in 
lay statements of record, in VA treatment records, in reports 
from the Veteran's treating therapist and psychiatrist at the 
Vet Center, and in VA compensation examination reports dated 
in September 2005 and March 2008.  

The VA treatment records dated from April 2005 indicate 
consistent complaints of sleep disturbance, nightmares, 
flashbacks, intrusive thoughts of witnessing combat deaths, 
alcohol abuse, anxiety, depression, panic attacks, increased 
startle response, and isolation.  

The September 2005 VA examiner noted the Veteran as reporting 
that he had no continued problem with hygiene, suicidal or 
homicidal ideation, or hallucinations.  The examiner 
described the Veteran as well dressed, cooperative, oriented, 
with an intact memory and good concentration.  But the 
examiner also noted the Veteran's insomnia and sleep 
disturbance.  He noted the Veteran's alcohol abuse to 
decrease anxiety, intrusive memories, and aid in sleep.  He 
noted the Veteran's weekly panic attacks, hypervigilance, 
increased startle response, fear of crowds, anger, and 
depression upon examination.  And the examiner stated that 
the Veteran experienced mild to moderate PTSD symptoms for 
many years, but that the symptoms had worsened over the 
previous three years.  

An April 2006 Vet Center report from the Veteran's treating 
therapist and physician noted the Veteran's frequent 
intrusive memories, nightmares, insomnia, anxiety, sleep 
disturbances, panic attacks, hyperarousal, hypervigilance, 
increased startle response, and anger.  An October 2007 Vet 
Center report from the Veteran's therapist and psychiatrist 
noted nightmares, anger, depression, isolation, recurrent and 
intrusive recollections, disorganized thinking, poor 
concentration, sleep disturbance, tearfulness when reflecting 
on past experiences, flashbacks, hypervigilance, and reduced 
productivity.  

The March 2008 VA examiner noted that the Veteran had been 
married for 50 years and had five children with whom he 
maintains relationships.  The examiner noted the Veteran as 
well groomed, without suicidal or homicidal ideation, and 
without hallucinations of any kind.  He noted the Veteran's 
report that he socializes regularly with other Veterans.  He 
described the Veteran as having a normal affect, and a 
generally linear and goal-directed thought process.  The 
Veteran reported that therapy and medication at the Vet 
Center had been helpful.

But the Veteran stated that his PTSD treatment has not 
resulted in a significant reduction in his symptoms.  And the 
VA examiner stated that the examination's cognitive testing 
indicated evidence of, "a dementing illness or an attempt to 
exaggerate symptoms in order to seek help."  The examiner 
noted difficulty with short-term memory and concentration.  
He noted the Veteran with hesitant speech and fair eye 
contact.  He diagnosed the Veteran with a major depressive 
disorder in addition to PTSD.  He stated that the Veteran 
manifested the following symptoms - flashbacks, recurrent 
images, nightmares, hyper startle, hypervigilance, panic 
attacks, intrusive thoughts, depression, fatigue, low self 
esteem, and lack of insight into his cognitive difficulties.  
The examiner stated that the Veteran would be limited to 
supervised sedentary and repetitive work due to his cognitive 
decline, and that he was not competent to manage his own 
funds.   

In subsequent lay statements of record, however, the Veteran, 
with the support of family members and colleagues at The 
American Legion, disputed the March 2008 VA examiner's 
competence findings regarding financial affairs.  These 
statements indicated that the Veteran managed his funds 
competently by paying his bills and by maintaining a strong 
credit history.  The statements indicated that the Veteran 
needed help with physical labor around his house but not with 
managing his funds, or with other administrative matters.  As 
such, in a September 2008 addendum report, the March 2008 VA 
examiner found the Veteran competent to manage his funds.  

In his April 2009 Board hearing, the Veteran provided 
additional evidence that detailed the nature and severity of 
his disorder.  He reiterated that he experiences nightmares, 
panic attacks, fear of crowds, and depression.  And he 
submitted additional VA medical evidence to include a VA 
treatment record dated in April 2009, in which the Veteran's 
treating nurse practitioner states that the Veteran's PTSD-
related sleep disturbances cause him to be unemployable.  

Finally, the Board notes that Global Assessment of 
Functioning (GAF) scores ranging to as low as 50 (which 
indicates serious occupational and social impairment) have 
been assigned to the Veteran since his date of claim.  
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), 5th edition, published by the American Psychiatric 
Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

In view of this evidence, the Board finds that the Veteran's 
occupational and social impairment as a result of his PTSD 
has caused reduced reliability and productivity.  The 
evidence indicates frequent panic attacks and increased 
difficulty with cognitive functioning.  Though the March 2008 
VA examiner retracted the characterization that the Veteran 
is incompetent, the record nevertheless indicates that the 
Veteran has deteriorated in the recent past.  This evidence 
necessitates the assignment of a 50 percent evaluation.  See 
38 C.F.R. § 4.130, DC 9411.  

The Board finds a 70 percent rating unwarranted, however.  
The record does not show the type of cognitive and behavioral 
impairment reserved for a 70 percent evaluation - as 
indicated by the medical reports, the Veteran consistently 
demonstrates that he is logical, oriented, coherent, and is 
not delusional or obsessive.  38 C.F.R. § 4.130, DC 9411.  
This is particularly illustrated in the lay statements of 
record, in which the Veteran, his family, and his coworker 
assert the Veteran's competence and self control.  

In summary, the Board finds a 50 percent rating warranted for 
service-connected PTSD.  See Fenderson, supra.  But the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent at any time during the period of appeal.  
The benefit-of-the-doubt rule does not apply therefore to any 
claim for an additional increase beyond that granted in this 
decision.  As such, any such claim for increase must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 50 percent evaluation, for service-connected 
PTSD, is granted, subject to VA laws and regulations 
governing the payment of monetary awards.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


